Citation Nr: 0028482	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99 - 12 138	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for a bilateral eye 
disorder, claimed as glaucoma.

Entitlement to service connection for a seizure disorder.

Entitlement to service connection for a chronic skin 
disorder, including psoriasis, as residual to Agent Orange 
herbicide exposure.

Entitlement to service connection for colon cancer, as 
residual to Agent Orange herbicide exposure.

Entitlement to a rating in excess of 20 percent for residuals 
of low back strain.


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971, including service in the Republic of Vietnam from 
November 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

During the pendency of this appeal, a rating decision of 
October 1999 increased the evaluation for the veteran's 
service-connected residuals of low back strain from 10 
percent disabling to 20 percent disabling, effective January 
11, 1999, which is cited as the date of receipt of the 
veteran's claim for increase.  The record shows that the 
veteran's claim for an increased rating for his residuals of 
a low back strain was received at the RO on March 6, 1998, 
and that such claim has been actively pursued by the 
appellant since that date.  Further, the rating decision of 
July 1998, now on appeal, cites as the jurisdiction-
conferring action the veteran's claim received on March 6, 
1998. 


FINDINGS OF FACT

1.  The claim for service connection for a seizure disorder, 
for psoriasis, for glaucoma, or for colon cancer are not 
plausible because those disorders were not shown in service 
or during any applicable presumptive period by lay or medical 
evidence, and neither a current seizure disorder, glaucoma, 
nor colon cancer have been demonstrated by medical diagnosis.

2.  The claims for service connection for a chronic skin 
disorder, including psoriasis, as residual to Agent Orange 
(AO) herbicide exposure, is not plausible because such 
condition was not shown during active service or during any 
applicable presumptive period, that condition is among those 
presumptively service-connected in veterans with AO herbicide 
exposure, and no competent medical evidence has been 
submitted which links or relates psoriasis or other chronic 
skin disorder to the veteran's period of active service or to 
AO herbicide exposure while serving in the Republic of 
Vietnam. 

3.  The claim for service connection for a bilateral eye 
condition, diagnosed a myopic astigmatism, lacks legal merit.  

4.  The veteran's service-connected low back strain is 
currently manifested by complaints of daily pain on prolonged 
sitting and leaning forward, and clinical findings of pain on 
palpation over the lumbar paraspinal musculature, positive 
straight leg raising, a severe limitation of lumbar motion in 
all planes and inability to extend, functional loss due to 
very poor back flexibility, pain on motion, particularly on 
forward flexion, pain on prolonged sitting, and pain on 
leaning forward.  


CONCLUSIONS OF LAW

1.  The claims for service connection for a seizure disorder, 
for psoriasis, for glaucoma, for colon cancer, and for 
psoriasis, are not well grounded.  38 U.S.C.A. § 1110, 
5107(a) (West 1991);  Brammer v. Derwinski,  3 Vet. App. 223, 
225 (1992);  Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).  

2.  The claims for service connection for a chronic skin 
disorder, including psoriasis, as residual to Agent Orange 
(AO) herbicide exposure, is not well grounded.  38 U.S.C.A. 
§§ 1110, 1116, 5107(a) (West 1991);  38 C.F.R. §§ 3.307, 
3.309(e) 91999);  Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).  

3.  The claim for service connection for a bilateral eye 
disorder, diagnosed as myopic astigmatism, is not legally 
meritorious.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  
38 C.F.R. § 4.9 (1999);  Shields v. Brown, 8 Vet. App. 346, 
351-52 (1995);  Sabonis V. Brown,  6 Vet. App. 426, 430 
(1994).  

4.  The criteria for an increased rating of 40 percent for 
service-connected low back strain are met.  38 U.S.C.A. 
§§ 1110, 1155, 5107(a) (West 1991);  38 C.F.R. 3.321(b)(1) 
(1999); Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5292 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claim of 
entitlement to service connection for a seizure disorder, for 
colon cancer, and for direct or presumptive service 
connection for psoriasis.  If he has not, his appeal must 
fail, and VA is not obligated to assist him in the 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski,  1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993).  
For the reasons set forth below, the Board finds that the 
veteran has not met his burden of submitting evidence to 
support a belief that his claim of entitlement to service 
connection for residuals of a fungal infection of the lungs 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991);  see 
Grottveit, 5 Vet. App. at 93;  Tirpak v. Derwinski,  2 Vet. 
App. 609 (1992);  Murphy, 1 Vet. App. at 80.

Service Connection for a Seizure Disorder, for Psoriasis, for 
Glaucoma, and for Colon Cancer

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, the record includes no demonstration 
or diagnosis of a chronic seizure disorder, of glaucoma, or 
of colon cancer in the veteran.  The service medical records 
are silent for complaint, treatment, findings or diagnosis of 
a chronic seizure disorder, of glaucoma, or of colon cancer 
during the veteran's period of active service, on service 
separation, or currently.  On VA neurologic examination in 
April 1998, the examiner cited a single episode of loss of 
consciousness in the veteran on January 30, 1998, consistent 
with an alcohol withdrawal seizure, without sequelae, and 
stated that the veteran did not have a epileptic seizures.  
In the absence of evidence that the veteran has a chronic 
seizure disorder, glaucoma, or colon cancer, those claims are 
denied as not well grounded.  

Further, in order to establish a well-grounded claim, there 
must be (1) competent evidence of a current disability in the 
form of a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is not satisfied because the record 
contains no evidence of a chronic seizure disorder, of 
glaucoma, or of colon cancer in the form of a medical 
diagnosis.  While psoriasis was shown on VA dermatological 
examination in April 1998, the requirement of item (2) is not 
satisfied because the service medical records are silent for 
complaint, treatment, findings or diagnosis of a chronic 
seizure disorder, of psoriasis, of glaucoma, or of colon 
cancer during the veteran's period of active service or on 
service separation, and the veteran has not alleged that 
those conditions were present during active service.  The 
requirement of item (3) is not satisfied because continuity 
of symptomatology for any of those disorders since service is 
not shown, and no competent medical evidence has been 
submitted which links or relates any of those disorders to 
the veteran's period of active service.  Accordingly, the 
claims of service connection for a chronic seizure disorder, 
for psoriasis, for glaucoma, or for colon cancer are not well 
grounded.  

Service Connection for Psoriasis or Other Chronic Skin 
Disorder as Residual to AO Herbicide Exposure

Where a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).

In order to establish entitlement to presumptive service 
connection for chloracne or other acneform diseases 
consistent with chloracne as residual to AO herbicide 
exposure, it is required that such disease become manifest to 
a degree of 10 percent or more within one year after the last 
date of such herbicide exposure.  38 C.F.R. § 3.307 
(a)(6)(ii) (1999).  The veteran's last date of Vietnam 
service was October 22, 1970.  In this case, chloracne or 
other acneform diseases consistent with chloracne were not 
demonstrated or diagnosed during the initial year following 
the veteran's departure from Vietnam, or at any other time.  
The VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not appropriate for any condition for which the 
Secretary has not determined that a presumption of service 
connection is warranted.  59 Fed. Reg. 341 (1994).  As noted, 
psoriasis is not among those conditions.  38 C.F.R. 
§ 3.309(e) (1999).

The Board further finds that the record contains no competent 
medical evidence which links or relates any postservice or 
current skin disease of the veteran, including psoriasis, to 
the veteran's period of active service or to AO herbicide 
exposure.  Thus, no evidence of a well-grounded claim for 
service connection for a chronic skin disorder, including 
psoriasis, on a direct basis or as residual to AO herbicide 
exposure has been submitted.  38 C.F.R. § 3.309(e) (1999).  

Based upon the foregoing, the Board finds that the claim for 
service connection for a chronic skin disorder, including 
psoriasis, on a direct basis or as residual to AO herbicide 
exposure must be denied.

The record in this case shows that the veteran was asked by 
VA development letters of March 1998 to provide evidence of 
treatment for the disabilities at issue.  In the rating 
decision of July 1998, now under appeal, he was notified of 
the evidence required to submit well-grounded claims, and of 
the evidence needed to render his service-connection claims 
well-grounded.  In the Statement of the Case issued in 
October 1999, the veteran was notified of the evidence 
required to submit well-grounded claims, and of the evidence 
needed to render his service-connection claims well-grounded.  
In the Supplemental Statement of the Case issued in October 
1999, the veteran was again notified of the evidence required 
to submit well-grounded claims, and of the evidence needed to 
render his service-connection claims well-grounded. The Board 
frinds that the notice requirements of  38 U.S.C.A. § 5103 
(West 1991) have been fully met.   

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service Connection for a Bilateral Eye Disability, Diagnosed 
as Myopic Astigmatism

The veteran was shown to have a bilateral refractive error of 
vision during active service, diagnosed as myopic astigmatism 
of the left eye and hyperopic astigmatism of the right eye 
during active service, with visual acuity of 20/25, 
bilaterally, without ophthalmologic evidence of ocular 
pathology or muscle imbalance, and was provided spectacles.  
At the time of service separation, his visual acuity was 
20/40 on the right and 20/30 on the left.  

On VA ophthalmologic examination in April 1998, the veteran 
was again shown to have a bilateral refractive error of 
vision during active service, diagnosed as myopic 
astigmatism, with corrected visual acuity of 20/25, 
bilaterally, and without ophthalmologic evidence of ocular 
pathology, excessive ocular pressures, or muscle imbalance, 
and slit lamp examination was entirely within normal limits.  

Governing regulations provide that mere congenital or 
developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  38 C.F.R. Part 4, § 4.9 (1999).  Thus, service 
connection cannot be granted for refractive errors of vision 
such as the veteran's bilateral myopic astigmatism.  

The Court has stated that "[w]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the [Board] terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  Shields v. Brown, 8 Vet. App. 346, 351-52 (1995);  
Sabonis V. Brown,  6 Vet. App. 426, 430 (1994).  The Board 
finds that the veteran's claim for service connection for a 
bilateral eye disorder, diagnosed as bilateral myopic 
astigmatism, a refractive error of the eye, lacks legal 
merit.  

Rating in Excess of 20 Percent for Residuals of Low Back 
Strain

The Board finds that the appellant's claim for a rating in 
excess of 20 percent for low back strain is plausible and is 
thus "well grounded" within the meaning of  38 U.S.C.A. §  
5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  We further find that the facts relevant to 
that issue have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the veteran, that he has declined a personal hearing, and 
that he underwent comprehensive VA orthopedic, neurologic, 
and radiographic examinations in connection with his claim in 
April 1998.  On appellate review, the Board sees no areas in 
which further development might be productive.

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected low back strain.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the most current evidence of record is not adequate for 
rating purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.

I.  The Evidence

A rating decision of July 1971 granted service connection for 
residuals of low back strain, evaluated as 10 percent 
disabling.

A report of VA orthopedic examination, conducted in January 
1993, diagnosed as chronic low back strain of unknown 
etiology, without evidence of nerve root involvement.  Lumbar 
X-rays revealed anatomic alignment of the vertebral bodies 
and disc spaces, with no evidence of fracture, dislocation, 
or significant degenerative changes.  

In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO on March 6, 1998, the veteran requested, 
inter alia, a rating in excess of 10 percent for residuals of 
low back strain.  

A report of VA examination, conducted in April 1998, cited 
the veteran's complaints of daily low back pain, primarily 
when sitting and leaning forward, not requiring medication 
and with no history of back surgery.  He denied radiation 
into the legs, bowel or bladder symptoms.  Forward flexion 
was accomplished to bring the fingertips to within 8 inches 
of the floor, with complaints of low back pain; extension was 
to 30 degrees, and lateral bending was to 30 degrees, 
bilaterally, without pain; straight leg raising was negative, 
bilaterally; strength was 5/5, bilaterally, in muscle groups 
of the lower extremities; deep tendon reflexes were active 
and symmetrical at knees and ankles, bilaterally; and 
sensation 
was normal in the lower extremities, bilaterally.  On 
neurological examination, the veteran's gait was normal, 
normal muscle tone and bulk was present, muscle strength was 
5/5 throughout, sensation was intact to light touch and 
pinprick, position, and vibration, hell to shin testing was 
normal, Romberg was normal, and he denied paresthesias or 
focal weakness.  The orthopedic diagnosis was mechanical low 
back pain with no evidence of neurological compromise; and no 
definite correlation to his inservice back injury.

A report of VA general examination, conducted in August 1999, 
noted that the veteran ambulated with a cane, but had a 
normal heel strike and push off, with no evidence of a limp.  
He had very poor back flexibility, and was only able to 
forward flex to 20 degrees, and to be unable to extend.  
Palpation over the lumbar paraspinal musculature caused pain, 
and straight leg raising was positive at 30 degrees.  Muscle 
strength was 5-/5 in the upper and lower extremities, 
bilaterally; sensation and reflexes were intact and 
symmetrical, bilaterally.  

A rating decision of October 1999 increased the rating for 
the veteran's service-connected residuals of low back strain 
from 10 percent to 20 percent disabling.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of the 
disability is the primary concern.  Francisco v. Brown,  7 
Vet. App. 55 (1994).
Where there is a question as to which of two evaluations 
shall be  applied, the higher evaluation will be assigned if 
the disability  picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, easy fatigability, 
incoordination, pain on motion, pain on use, and weakness.  
See  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 (1999);  
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal  working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on  which 
ratings are based adequately portray the anatomical damage, 
and  the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones,  joints and muscles, or associated 
structures, or to deformity,  adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. Part 4, § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions  of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 


(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.). 
(c) Weakened movement (due to muscle injury, disease or 
injury of  peripheral nerves, divided or lengthened tendons, 
etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly. (f) Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. Part 4, 
§ 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints . . . .  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-


bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. Part 4, 
§ 4.59 (1999). 

The veteran's service-connected residuals of low back strain 
are currently rated as 20 percent disabling under the 
provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5295 (1999) (lumbosacral strain).  The RO has also 
considered the evaluation of the veteran's low back 
disability under other potentially applicable Diagnostic 
Codes (DC), including DC 5003 (degenerative arthritis), DC 
5289 (ankylosis of the lumbar spine), DC 5292 (limitation of 
lumbar motion), and DC 5293 (intervertebral disc syndrome).  
However, the current medical evidence of record does not 
disclose degenerative arthritis of the lumbar spine, 
ankylosis of the lumbar spine, or degenerative disc syndrome 
of the lumbar spine, and the veteran would not be entitled to 
a higher disability evaluation under DC's 5003, 5289, or 
5293.  

However, under Diagnostic Code 5292, limitation of motion of 
the lumbar spine is evaluated as 20 percent disabling when 
limitation of motion is moderate, and as 40 percent disabling 
when findings reflect a severe limitation of motion of the 
lumbar spine.  Under Diagnostic Code 5295, lumbosacral strain 
is evaluated as 20 percent disabling when there is muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in the standing position; while a 40 
percent evaluation requires findings reflective of a severe 
lumbosacral strain, manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

In the instant appeal, the medical record currently shows no 
findings of muscle spasm on extreme forward bending, listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, such as to warrant assignment of a 40 percent 
evaluation under the provisions of  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5295 (1999) 


(lumbosacral strain).  However, the evidence clearly shows a 
severe limitation of lumbar motion (20 degrees) on forward 
bending, with no extension, lateral bending of only 30 
degrees, bilaterally, and no findings with respect to lateral 
rotation.  Further, while the examiners failed to address the 
issues of functional loss due to 
flare-ups, easy fatigability, incoordination, pain on motion, 
pain on use, and weakness, as required by  38 C.F.R. Part 4, 
§§ 4.40 and 4.45, the RO failed to return that examination as 
inadequate.  The Board has noted functional loss due to very 
poor back flexibility, the absence of extension, pain on 
motion, particularly on forward flexion, pain on prolonged 
sitting, and pain on leaning forward.  

Based upon the foregoing, the Board finds that the veteran's 
service-connected chronic residuals of low back strain 
warrants assignment of a 40 percent disability rating under 
the provisions of  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(limitation of lumbar motion),l with consideration of  
38 C.F.R. Part 4, §§ 4.40 and 4.45 (1999).  

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (1999) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Neither is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Further, the veteran has been denied a total disability 
rating based on unemployability due to service-connected 
disabilities by rating decision of October 1999, and has not 
appealed that determination.  Accordingly, the Board will not 
address the issue of benefit entitlement under the provisions 
of  38 C.F.R. Part 4, § 4.16(b) (1999).  



ORDER

Evidence of well-grounded claims for service connection for a 
bilateral eye disorder, claimed as glaucoma; a chronic skin 
disease, diagnosed as psoriasis; a seizure disorder, and 
colon cancer not having been submitted, those claims are 
denied. 

Evidence of a well-grounded claim for service connection for 
a chronic skin disease, diagnosed as psoriasis, as residual 
to AO herbicide exposure, not having been submitted, that 
claim is denied.  

Evidence of a legally meritorious claim for service 
connection for a bilateral refractive error of vision, 
diagnosed as myopic astigmatism, not having been submitted, 
that claim is denied.  

An increased rating of 40 percent for residuals of low back 
strain is granted, subject to controlling regulations 
governing the payment of monetary benefits.  

		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals


 

